ALLOWANCE
Applicant' s request for entry into AFCP 2.0 is acknowledged and the submission has been entered. Applicant’s after final reply, filed 24 May 2022 in response to the Final Office action mailed 6 April 2022, has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1, 4-12 and 15-23 are pending, wherein: claims 1, 10 and 12 have been amended, claims 4-9, 11, 15-18 and 20 are as originally filed, claim 19 is as previously presented, claims 21-23 are new, and claims 2-3 and 13-14 have been cancelled. Pending claims 1, 4-12 and 15-23 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 4-9, 12-13 and 15-20 as anticipated by Ring et al. (US 6,432,319) is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejection of claims 1-20 as unpatentable over Chandler et al. (US 5,577,388) in view of Tang et al. (US 5,876,623) is withdrawn as a result of Applicant’s filed claim amendments and in view of Applicant’s arguments (Remarks, pages 6-9) which were found sufficiently persuasive. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Chandler (US 5,577,388) teaches absorption cycle systems comprising aqueous alkali metal halide working fluids which further comprise heat and mass transfer additives selected from amine compounds (abstract; col 2-col 3). Chandler differs from the instant invention in that Chandler teaches amine compounds in general and fails to teach or suggest aspartic acid, 2,2’-[(phosphonomethyl)imino] diacetic acid, or 3-[(2-hydroxyethyl)amino]-1-propanesulfonic acid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767